Day, J.
This purports to be ah appeal upon the part of the plaintiff from the ruling of the court rejecting evidence offered in support of plaintiff’s claiih for damages upon an attachment bond.
There is no abstract, but merely a statement by plaintiff's attorneys of the facts of the case. This statement does not show that any notice of appeal has been served.
There is no appearance for the defendants. Under these circumstances we cannot entertain jurisdiction of the appeal. The cause must be stricken from the docket.